DETAILED ACTION

Response to Amendment
Amendments to the specification have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “mass% of Fe … Mn … Zn” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that compounds such as ferrites are often reported in terms of mole or mass% of the oxides, not of the individual elements. The conversion is not difficult and a person of ordinary skill in the art would be well appraised on determining the mass% of Fe from a mixture of different mole percent oxides, for instance.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akimoto et al. (U.S. Patent App. No. 2002/0017628 A1) in view of Sasaki et al. (U.S. Patent App. No. 2016/0266510 A1) and Kojima et al. (U.S. Patent App. No. 2011/0244389 A1).
Regarding claim 1, Akimoto et al. disclose Mn-Zn ferrite particles (Abstract; Figures; examples) comprising 39% Fe (example 1), 10 – 16 mass % Mn (14.9% in example 1) and 1 to 11 mass% of Zn (2.9% in example 1), wherein the ferrite particles are single crystals (Title; Abstact) having an average particle diameter of 1 to 2000 nm (0.001 – 2 microns) (Abstract and example 1; 1.5 microns) and have a polyhedral particle shape (Figures and Paragraph 0032) with an average sphericity of preferably 0.95 or more (ibid).
Akimoto et al. fails to disclose a mass% Fe (along with Mn and Zn) meeting the claimed limitations, nor a sphericity meeting the claims 0.85 or more and less than 0.95.
However, Sasaki et al. broadly teach ferrite compositions wherein M can be Mn and Zn at amounts similar to both the claimed amounts and the Akimoto et al. amounts, wherein the amount of Fe used in the examples is ~50 mass% (based on calculations done on example 3 with 10.75 kg of Fe2O3). In addition, Kojima et al. also disclose near-spherical ferrite compositions wherein the circularity (i.e. equivalent to ‘sphericity’) is considered acceptable for forming near-spherical ferrite for values of 0.90 or more; i.e. overlapping at least at the 0.90 to less than 0.95 range.
Therefore, regarding the exact mass percentage of Fe, Zn and Mn in the Mn-Zn ferrite, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative mass % of the various elements, including oxygen, through routine experimentation, especially given the teaching in Sasaki et al. regarding the knowledge that ferrites with 50 mass% Fe, Mn and Zn (or other ternary elements) are suitable Mn-based ferrites having excellent magnetic properties (at least Tables 1 and 2).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In addition, the Examiner deems that near-spherical ferrite particles having a sphericity of 0.95 or higher and 0.90 or higher are known functional equivalents in suitable ‘near-spherical’ ferrites, as taught by Kojima et al. having excellent magnetic properties (at least Paragraphs 0057 – 0064) as the question of what is suitable ‘near-spherical’ is relative to the individual and the ultimate end use.  As such, the Examiner even deems that values of 0.85, while not explicit in the Kojima et al. teachings, would still have been obvious to a person of ordinary skill in the art if the magnetic properties were such that one could ‘live with’ a slightly less spherical particle (which would, in large part, depend on the ultimate end use of the ferrites, though the present claims are generic to any ‘use’).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, near-spherical particles having a range of sphericity of 0.95 or higher and those having a range of 0.90 or higher are functional equivalents in the field of suitable classification of near-spherical ferrite particles, as noted above.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Akimoto et al. to utilize a composition and sphericity meeting the claimed limitations as taught by the combined teachings of Sasaki et al. and Kojima et al., as the composition (in mass% of Fe, Mn and Zn) and the sphericity are matters of routine optimization selected among art recognized equivalent ranges and terminology, optimization of which can lead to ferrite particles possessing excellent magnetic properties.
Regarding claim 2, both Kojima et al. (Paragraphs 0059 – 0064) and Sasaki et al. (Table 2) disclose saturation magnetization values meeting the claimed limitations as known in the art for excellent magnetic properties for the ferrite particles.  It would have been obvious to optimize the composition and methodology to produce ferrite particles meeting the claimed range in saturation magnetization as it is recognized that these values are excellent for ferrite particles.
Regarding claim 3, this limitation is met for the reason provided above.
Regarding claim 4, Akimoto et al. disclose dust cores meeting the claimed limitations (Title; Abstract and at least Paragraph 0058).

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akimoto et al. in view of Sasaki et al. and Kojima et al. as applied above, and further in view of Kusawake et al. (U.S. Patent App. No. 2017/0263356 A1).
Regarding claims 5 and 6, Akimoto et al., Sasaki et al. and Kojima et al. are relied upon as described above.
None of the above disclose mixtures of the ferrite and a soft magnetic material.
However, Kusawake et al. teach forming a dust core comprising mixtures of 2 types of soft magnetic powders, including ferrites, wherein the use of two types of powders allows for both high saturation magnetization and electrical resistance (Paragraphs 0047 – 0056).  The Examiner notes that the smaller particles have overlapping size range as in the claimed invention and in the Akimoto et al. invention and either the fine or coarse particles can be the ferrite material.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Akimoto et al. in view of Sasaki et al. and Kojima et al. to utilize a mixture of the ferrite particles and a different soft magnetic material, since such a mixture allows a magnetic core to possess both high saturation magnetization and good electrical resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 21, 2022